
	

113 S1142 IS: Pay Your Bills or Lose Your Pay Act of 2013
U.S. Senate
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1142
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2013
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To prohibit Members of Congress from receiving pay when
		  the Federal Government is unable to make payments or meet obligations because
		  the public debt limit has been reached.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Pay Your Bills or Lose Your Pay
			 Act of 2013.
		2.FindingsCongress finds the following:
			(1)It is an American
			 value to meet all obligations.
			(2)A AAA credit
			 rating is essential to the economic standing of the United States in the
			 world.
			(3)The statutory
			 debt limit was increased—
				(A)18 times during
			 the presidency of Ronald Reagan;
				(B)5 times during
			 the presidency of George H. W. Bush;
				(C)6 times during
			 the presidency of William J. Clinton; and
				(D)7 times during
			 the presidency of George W. Bush.
				(4)Section 4 of the
			 14th Amendment of the United States Constitution states the validity of
			 the public debt of the United States, authorized by law, including debts
			 incurred for payment of pensions and bounties for services in suppressing
			 insurrection or rebellion, shall not be questioned.
			(5)The statutory
			 debt limit is increased by Congress to pay financial obligations authorized by
			 Congress.
			(6)The ratings
			 agency Moody’s has called for the public debt limit to be eliminated.
			(7)The United States
			 is one of the few nations in the world with a public debt limit.
			(8)The annual budget
			 resolution, voted on by members of the Senate and House of Representatives,
			 specifies the appropriate level of the public debt for each fiscal year covered
			 by the resolution.
			(9)At times the
			 statutory debt limit must be increased to honor financial obligations
			 authorized and appropriated by Congress and the President of the United
			 States.
			(10)The credit
			 rating agency Standard and Poor’s downgraded the credit rating of the United
			 States for the first time in its history on August 5, 2011, citing
			 political brinksmanship as a primary reason for its
			 action.
			(11)In July 2012,
			 the Government Accountability Office estimated that the 2011 debt limit
			 standoff cost taxpayers $1,300,000,000 in fiscal year 2011, and the Government
			 Accountability Office further noted that Congress should consider ways
			 to … avoid potential disruptions to the Treasury market and to help inform the
			 fiscal policy debate in a timely way..
			(12)In January 2013,
			 the Bipartisan Policy Center estimated that the 10-year cost to taxpayers of
			 the 2011 debt limit standoff is $18,900,000,000.
			3.Holding salaries
			 of Members of Congress in escrow upon failure to meet debt obligations
			(a)Holding
			 salaries in escrow
				(1)In
			 generalIf the Federal Government is unable to make payments or
			 meet obligations because the public debt limit under section 3101 of title 31,
			 United States Code, has been reached, during the period described in paragraph
			 (2) the payroll administrator of each House of Congress shall deposit in an
			 escrow account all payments otherwise required to be made during such period
			 for the compensation of Members of Congress who serve in that House of
			 Congress, and shall release such payments to such Members only upon the
			 expiration of such period.
				(2)Period
			 describedThe period described in this paragraph is the period
			 beginning on the date on which the Federal Government is unable to make
			 payments or meet obligations because the public debt limit under section 3101
			 of title 31, United States Code, has been reached, and ending on the earlier
			 of—
					(A)the date on which
			 the House of Representatives and the Senate present a bill to the President
			 under article I, section 7 of the Constitution of the United States, to
			 increase the public debt limit under section 3101 of title 31, United States
			 Code; or
					(B)the last day of
			 the One Hundred Thirteenth Congress.
					(3)Withholding and
			 remittance of amounts from payments held in escrowThe payroll
			 administrator of each House of Congress shall provide for the same withholding
			 and remittance with respect to a payment deposited in an escrow account under
			 paragraph (1) that would apply to the payment if the payment were not subject
			 to paragraph (1).
				(4)Release of
			 amounts at end of congressIn order to ensure that this section
			 is carried out in a manner that shall not vary the compensation of Senators or
			 Representatives in violation of the 27th Amendment to the Constitution of the
			 United States, the payroll administrator of a House of Congress shall release
			 for payments to Members of that House of Congress any amounts remaining in any
			 escrow account under this section on the last day of the One Hundred Thirteenth
			 Congress.
				(5)Role of
			 Secretary of the TreasuryThe Secretary of the Treasury shall
			 provide the payroll administrators of the Houses of Congress with such
			 assistance as may be necessary to enable the payroll administrators to carry
			 out this section.
				(b)Treatment of
			 delegates as membersIn this section, the term
			 Member includes a Delegate or Resident Commissioner to
			 Congress.
			(c)Payroll
			 Administrator definedIn this section, the payroll
			 administrator of a House of Congress means—
				(1)in the case of
			 the House of Representatives, the Chief Administrative Officer of the House of
			 Representatives, or an employee of the Office of the Chief Administrative
			 Officer who is designated by the Chief Administrative Officer to carry out this
			 section; and
				(2)in the case of
			 the Senate, the Secretary of the Senate, or an employee of the Office of the
			 Secretary of the Senate who is designated by the Secretary to carry out this
			 section.
				
